Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed January 28, 2022 has been entered.  Claims 1-4, 7, 8, 11, 12, 33, and 35-49 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42-43, 46, and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6,482,215, hereinafter “Shiber”) in view of Chechelski et al. (US 2007/0239140, hereinafter “Chechelski”), Krause et al. (US 2008/0262476, hereinafter “Krause”), and Palermo (US 2010/0125276, hereinafter “Palermo”).  Shiber discloses the invention substantially as claimed including a vascular treatment apparatus for vascular ablation (abstract; tip rotates within vessel and is fully capable of being used for vascular ablation as discussed below), comprising: 
	an elongated intraluminal member or wire shaped and dimensioned for passage through blood vessels of a subject (Fig 1), wherein the intraluminal member comprises a sheath (12) and a wire (18/19) disposed within the sheath (col 2, ll 49-64), wherein a distal end (19) of the wire is slidable within the sheath (12) such that the distal end of the wire is extendable beyond a distal end of the sheath (Fig 1; effective diameter of distal end of the offset wire can be adjusted 
	a motorized drive system comprising a reversible motor (17) disposed in a handle (21) and coupled to the intraluminal member (col 2, ll 49-53; col 3, ll 7-9) rotates the wire (18/19) in a first direction, and periodically changes the direction of rotation of the wire to perform rotational oscillation by periodically changing a direction of rotation of the motorized drive system (col 4, ln 48-col 5, ln 8; “Optionally, the motor can be periodically, manually or automatically, reversed to assist in releasing pieces of the obstruction that may have become stuck in the flexible-tube 12 or wrapped around the agitator.” – col 5, ll 4-7), 
	and wherein the rotational oscillation of the wire scrapes and damages the inner wall of the blood vessel (the distal end of the wire rotates at effective diameter 51 and thus is fully capable of scraping and damaging an inner wall of a blood vessel when the distal end of the wire rotates against the wall of the blood vessel; for example the wire being moved toward the vessel wall and/or the wire being used in a blood vessel having a diameter equal to or less than the effective diameter 51) and inhibits entanglement of the wire with the inner wall of the blood vessel (by reversing direction of rotation - col 5, ll 4-7).
	However, Shiber fails to disclose the motorized drive system comprises a motor control and driver circuit actuated by a trigger and the periodic changing of the direction of rotation of the wire occurs at defined time intervals that are predefined in a program of the motor control and driver circuit, wherein the direction of rotation of the motorized drive system is automatically changed when the predefined random time interval has passed.  

Chechelski teaches the periodic changing of the direction of rotation of the intraluminal member (oscillation) or portion thereof occurs at defined time intervals that are predefined in a program of the motor control and driver circuit (para [0031] – “Typically, the drive shaft 18 may be oscillated so that it changes polarity after a period of time.”; para [0032] – “Generally, oscillation and/or reciprocation 50, 52 movement of the drive shaft 18 are carried out by a drive motor within the device handle 20”, as an alternative to manual oscillation; para [0036] – “The electronic circuitry in the control unit 14, as for example the oscillation system 58, controls activation of the motor 56 to oscillate (e.g. polarity, period, time)”, “For example, the oscillation system 58 may control the output of the oscillation mode 50 of +/- and -/+ 0.7 seconds in each direction of the oscillatory drive shaft 18”).  

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shiber such that the motorized drive system comprised a motor control and driver circuit capable of programming a predefined time interval and automatically changing the direction of rotation of the motor when the predefined time interval has passed for the purpose of automatically achieving the function of reversing the direction of rotation of the motor for the purpose of automating the oscillation and since Shiber teaches the motor may be “periodically, manually or automatically, reversed to assist in releasing pieces of the obstruction that may have become stuck in the flexible-tube 12 or wrapped around the agitator” (col 5, ll 4-7). 
	Additionally, Shiber fails to disclose a load sensor as claimed.  Chechelski teaches the motor control and driver circuit comprises a load sensor, for example measuring a change in current in the motor which drives the shaft, and wherein the system provides an auditory or visual feedback to the surgeon when the load sensor detects a load on the motor that meets or exceeds a load threshold (para [0008-0009, 0011-0015, 0046]).  Chechelski teaches “A level of load on the drive shaft is measured. In response to the load measurement, a variable sound and/or a variable visual feedback display are produced. An operating physician may utilize the feedback produced by the controller to guide the advancement of the oscillating drive shaft. For example, the physician may advance the oscillating drive shaft into the occlusion for so long as the feedback produced remains within an acceptable range. By receiving feedback regarding high motor load, the physician may avoid a condition where the drive shaft is stalled or immobilized. By monitoring changes in resistance (as indicated by the accompanying load level), the physician may detect whether the drive shaft is outside the vessel lumen and within sub-intimal space. Similarly, the physician may also detect whether the drive shaft has crossed 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination such that the motor control and driver circuit comprised a load sensor and wherein the motor control and driver circuit is configured to reverse the direction of rotation of the motorized drive system when the load sensor detects a load on the motor that meets or exceeds a load threshold for the purpose of assuring the safety of the patient and the system, avoid a condition where the drive shaft is stalled or immobilized, and inhibiting excessive tissue from wrapping around the distal tip of the drive shaft.
	Finally, Palermo teaches increased load on the motor reduces the rotational speed (para [0014]) and when the direction of rotation is reversed, the instantaneous rotational speed will be zero, with maximum rotational speed achieved about 0.001 – 1 seconds after the direction has .  
	
Claims 1, 2, 7, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6,482,215) in view of and Chechelski (US 2007/0239140), Krause (US 2008/0262476), Guthrie et al. (US 5,910,956, hereinafter “Guthrie”), and Palermo (US 2010/0125276).  
	Shiber discloses the invention substantially as claimed including a vascular treatment apparatus for vascular ablation (abstract; tip rotates within vessel and is fully capable of being used for vascular ablation as discussed below), comprising: 
	an elongated intraluminal member shaped and dimensioned for passage through blood vessels of a subject (Fig 1), wherein the intraluminal member comprises a sheath (12) and a 
	a motorized drive system comprising a reversible motor (17) disposed in a handle (21) and coupled to the intraluminal member (col 2, ll 49-53; col 3, ll 7-9) rotates the wire (18/19) in a first direction, and periodically changes the direction of rotation of the wire to perform rotational oscillation by periodically changing a direction of rotation of the motorized drive system (col 4, ln 48-col 5, ln 8; “Optionally, the motor can be periodically, manually or automatically, reversed to assist in releasing pieces of the obstruction that may have become stuck in the flexible-tube 12 or wrapped around the agitator.” – col 5, ll 4-7), 
	and wherein the rotational oscillation of the wire scrapes and damages the inner wall of the blood vessel (the distal end of the wire rotates at effective diameter 51 and thus is fully capable of scraping and damaging an inner wall of a blood vessel when the distal end of the wire rotates against the wall of the blood vessel; for example the wire being moved toward the vessel wall and/or the wire being used in a blood vessel having a diameter equal to or less than the effective diameter 51) and inhibits entanglement of the wire with the inner wall of the blood vessel (by reversing direction of rotation - col 5, ll 4-7).
	However, Shiber fails to disclose the motorized drive system comprises a motor control and driver circuit actuated by a trigger on the handle and the periodic changing of the direction 
	Chechelski discloses a vascular treatment apparatus (Fig 1), comprising: an elongated intraluminal member (occlusion crossing device 12, including distal tip 48 for creating a passageway or enlarging a passageway through an occlusion or stenosis within the vessel lumen – para [0030]) shaped and dimensioned for passage through blood vessels of a subject (Fig 2) and fully capable of scraping and damaging an inner wall of a blood vessel if oriented toward the wall of a vessel by a user; and a motorized drive system (Fig 3) coupled to the intraluminal member, similar to Shiber.  Chechelski teaches the motorized drive system comprises a programmable motor control and driver circuit (control unit 14 including oscillation system 58 and processor 54) and a reversible motor (56) to rotate the intraluminal member or portion thereof in a first direction, and periodically change the direction of rotation of the intraluminal member or portion thereof to perform rotational oscillation by periodically changing a direction of rotation of the motorized drive system and reversible motor (para [0036-0037]).  Chechelski further discloses “It will be appreciated that the control unit may optionally be positioned with the drive motor within the handle component of the device” (para [0010]) wherein the motorized drive system is actuated by a trigger on the handle (1) (Fig 1).  
Chechelski teaches the periodic changing of the direction of rotation of the intraluminal member (oscillation) or portion thereof occurs at defined time intervals that are predefined in a program of the motor control and driver circuit (para [0031] – “Typically, the drive shaft 18 may be oscillated so that it changes polarity after a period of time.”; para [0032] – “Generally, oscillation and/or reciprocation 50, 52 movement of the drive shaft 18 are carried out by a drive motor within the device handle 20”, as an alternative to manual oscillation; para [0036] – “The electronic circuitry in the control unit 14, as for example the oscillation system 58, controls activation of the motor 56 to oscillate (e.g. polarity, period, time)”, “For example, the oscillation 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shiber such that the motorized drive system comprised a motor control and driver circuit capable of programming a predefined time interval and automatically changing the direction of rotation of the motor when the predefined time interval has passed for the purpose of automatically achieving the function of reversing the direction of rotation of the motor for the purpose of automating the oscillation and since Shiber teaches the motor may be “periodically, manually or automatically, reversed to assist in releasing pieces of the obstruction that may have become stuck in the flexible-tube 12 or wrapped around the agitator” (col 5, ll 4-7). 
However, Chechelski and Krause fail to disclose the periodic changing of the direction of rotation of the intraluminal member or portion thereof occurs at random time intervals that are predefined in a program of the motor control and driver circuit.  Chechelski teaches the period of time for the oscillation may vary within a range of 0.2 seconds to about 5 seconds (para [0031]).  Chechelski teaches the oscillation may be programmed and carried out by the drive motor or a physician may manually oscillate the intraluminal member (para [0032]).  Furthermore, Chechelski teaches oscillations may be in a range from about 3600 degrees to about 360,000 degrees (para [0031]).  Guthrie teaches a program for generating a random time interval for use in a variety of different computer algorithms (Fig 1; col 2, ll 22-32; col 3, ll 3-15).  Krause discloses a similar treatment apparatus comprising an elongated rotatable member and a motorized drive system for rotating the elongated member, wherein Krause explicitly teaches the user can program oscillation mode settings based on a desired time period or a set number of revolutions (para [0082]).  Therefore, it would have been prima facie obvious to one of 
Additionally, Shiber fails to disclose a load sensor as claimed.  Chechelski teaches the motor control and driver circuit comprises a load sensor, for example measuring a change in current in the motor which drives the shaft, and wherein the system provides an auditory or visual feedback to the surgeon when the load sensor detects a load on the motor that meets or exceeds a load threshold (para [0008-0009, 0011-0015, 0046]).  Chechelski teaches “A level of load on the drive shaft is measured. In response to the load measurement, a variable sound and/or a variable visual feedback display are produced. An operating physician may utilize the feedback produced by the controller to guide the advancement of the oscillating drive shaft. For example, the physician may advance the oscillating drive shaft into the occlusion for so long as the feedback produced remains within an acceptable range. By receiving feedback regarding high motor load, the physician may avoid a condition where the drive shaft is stalled or immobilized. By monitoring changes in resistance (as indicated by the accompanying load level), the physician may detect whether the drive shaft is outside the vessel lumen and within sub-intimal space. Similarly, the physician may also detect whether the drive shaft has crossed the occlusion in the lumen by monitoring a drop in the resistance met by the drive shaft.” (para [0011]).  Furthermore, Palermo discloses a vascular treatment apparatus (Fig 1), comprising: an elongated intraluminal member (38) shaped and dimensioned for passage through blood vessels of a subject and fully capable of scraping and damaging an inner wall of a blood vessel 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination such that the motor control and driver circuit comprised a load sensor and wherein the motor control and driver circuit is configured to reverse the direction of rotation of the motorized drive system when the load sensor detects a load on the motor that meets or exceeds a load threshold for the purpose of assuring the safety of the patient and the system, avoid a condition where the drive shaft is stalled or immobilized, and inhibiting excessive tissue from wrapping around the distal tip of the drive shaft.
	Finally, Palermo teaches increased load on the motor reduces the rotational speed (para [0014]) and when the direction of rotation is reversed, the instantaneous rotational speed will be zero, with maximum rotational speed achieved about 0.001 – 1 seconds after the direction has been reversed (para [0015]).  Furthermore, Krause teaches “The user-selectable oscillation profiles include a velocity controlled mode in which motor speed of a surgical instrument is ramped from zero to a target speed, then back to zero, in a period of time, at which time the direction is reversed, and a position controlled mode in which the motor speed accelerates and .  

Claims 33, 35, 38, and 39,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6,482,215) in view of and Chechelski (US 2007/0239140), Krause (US 2008/0262476), and Palermo (US 2010/0125276).  
	Shiber discloses the invention substantially as claimed including a vascular treatment apparatus for vascular ablation (abstract; tip rotates within vessel and is fully capable of being used for vascular ablation as discussed below), comprising: 
	an elongated intraluminal member shaped and dimensioned for passage through blood vessels of a subject (Fig 1), wherein the intraluminal member comprises a sheath (12) and a wire (18/19) disposed within the sheath (col 2, ll 49-64), wherein a distal end (19) of the wire is slidable within the sheath (12) such that the distal end of the wire is extendable beyond a distal end of the sheath (Fig 1; effective diameter of distal end of the offset wire can be adjusted by moving the wire into or out of the flexible-tube/sheath – col 6, ll 29-40, Figs 8-9 and 12-13), wherein the distal end of the wire is axially offset from the sheath when extended (Figs 1, 8; col 
	a motorized drive system comprising a reversible motor (17) disposed in a handle (21) and coupled to the intraluminal member (col 2, ll 49-53; col 3, ll 7-9) rotates the wire (18/19) in a first direction, and periodically changes the direction of rotation of the wire to perform rotational oscillation by periodically changing a direction of rotation of the motorized drive system (col 4, ln 48-col 5, ln 8; “Optionally, the motor can be periodically, manually or automatically, reversed to assist in releasing pieces of the obstruction that may have become stuck in the flexible-tube 12 or wrapped around the agitator.” – col 5, ll 4-7), 
	and wherein the rotational oscillation of the wire scrapes and damages the inner wall of the blood vessel (the distal end of the wire rotates at effective diameter 51 and thus is fully capable of scraping and damaging an inner wall of a blood vessel when the distal end of the wire rotates against the wall of the blood vessel; for example the wire being moved toward the vessel wall and/or the wire being used in a blood vessel having a diameter equal to or less than the effective diameter 51) and inhibits entanglement of the wire with the inner wall of the blood vessel (by reversing direction of rotation - col 5, ll 4-7).
	However, Shiber fails to disclose the motorized drive system comprises a motor control and driver circuit actuated by a trigger on the handle and the periodic changing of the direction of rotation of the wire occurs at intervals that are predefined in a program of the motor control and driver circuit, wherein the direction of rotation of the motorized drive system is automatically changed when the predefined interval has passed.  
	Chechelski discloses a vascular treatment apparatus (Fig 1), comprising: an elongated intraluminal member (occlusion crossing device 12, including distal tip 48 for creating a 
Chechelski teaches the periodic changing of the direction of rotation of the intraluminal member (oscillation) or portion thereof occurs at defined time intervals that are predefined in a program of the motor control and driver circuit (para [0031] – “Typically, the drive shaft 18 may be oscillated so that it changes polarity after a period of time.”; para [0032] – “Generally, oscillation and/or reciprocation 50, 52 movement of the drive shaft 18 are carried out by a drive motor within the device handle 20”, as an alternative to manual oscillation; para [0036] – “The electronic circuitry in the control unit 14, as for example the oscillation system 58, controls activation of the motor 56 to oscillate (e.g. polarity, period, time)”, “For example, the oscillation system 58 may control the output of the oscillation mode 50 of +/- and -/+ 0.7 seconds in each direction of the oscillatory drive shaft 18”).    
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shiber such that the motorized drive system comprised a motor control and driver circuit capable of programming a predefined interval and automatically changing the or automatically, reversed to assist in releasing pieces of the obstruction that may have become stuck in the flexible-tube 12 or wrapped around the agitator” (col 5, ll 4-7). 
However, Chechelski fails to disclose the periodic changing of the direction of rotation of the intraluminal member or portion thereof occurs after a set number of rotations or fraction thereof that are predefined in a program of the motor control and driver circuit.  Chechelski teaches the period of time for the oscillation may vary within a range of 0.2 seconds to about 5 seconds (para [0031]).  Furthermore, Chechelski teaches oscillations may be in a range from about 3600 degrees to about 360,000 degrees (para [0031]).  Krause discloses a similar treatment apparatus comprising an elongated rotatable member and a motorized drive system for rotating the elongated member, wherein Krause explicitly teaches the user can program oscillation mode settings based on a desired time period or a set number of revolutions (para [0082]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Shiber such that oscillation was programmed to occur after a set number of rotations for the purpose of automating the oscillation as taught by Krause and in an attempt to provide an improved vascular treatment apparatus as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and since it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.  By oscillating after a set number of rotations, the device would still have the ability of crossing an occlusion and preventing tissue from wrapping around the distal tip of the intraluminal member. 
	Additionally, Shiber fails to disclose a load sensor as claimed.  Chechelski teaches the motor control and driver circuit comprises a load sensor, for example measuring a change in 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination such that the motor control and driver circuit comprised a load sensor and wherein the motor control and driver circuit is configured to reverse the direction of rotation of the motorized drive system when the load sensor detects a load on the motor that meets or exceeds a load threshold for the purpose of assuring the safety of the patient and the system, avoid a condition where the drive shaft is stalled or immobilized, and inhibiting excessive tissue from wrapping around the distal tip of the drive shaft.
	Finally, Palermo teaches increased load on the motor reduces the rotational speed (para [0014]) and when the direction of rotation is reversed, the instantaneous rotational speed will be zero, with maximum rotational speed achieved about 0.001 – 1 seconds after the direction has been reversed (para [0015]).  Furthermore, Krause teaches “The user-selectable oscillation profiles include a velocity controlled mode in which motor speed of a surgical instrument is ramped from zero to a target speed, then back to zero, in a period of time, at which time the direction is reversed, and a position controlled mode in which the motor speed accelerates and decelerates to cause a number of revolutions of the surgical instrument, at which position the direction is reversed.” (para [0008]).  Thus, when reversing the direction of the motor, it is obvious the rotation speed is first decreased before changing the rotation direction and then increased after changing the rotation direction.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination such that the motor control and driver circuit was configured to speed up a rotation speed of the motorized drive system and slow down the rotation speed of the motorized drive system when reversing the direction of the rotation of the motorized drive system such that when the load sensor detects a load on the motor that meets or exceeds a load threshold the motor control and driver circuit slows down the rotation speed of the motorized drive system to be able to reverse .  

Claims 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6,482,215), Chechelski (US 2007/0239140), Krause (US 2008/0262476), Guthrie (US 5,910,956), and Palermo (US 2010/0125276), as applied to claim 1 above, further in view of Kiester (US 2004/0147934, hereinafter “Kiester”).  	
	Regarding claim 3, Shiber discloses the invention substantially as claimed as shown above, but fails to disclose the motorized drive system comprises a kinematic chain.  Kiester teaches a rotating and/or oscillating surgical device (para [0021]) comprising a kinematic chain (para [0017], [0021]-[0027] and [0040]-[0048]; Figs. 6A-6D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the drive system of Shiber with the drive system having the kinematic chain, as taught by Kiester, since they are known equivalents for performing the same function of rotating and/or oscillating the intraluminal member during surgical treatment. The substitution of one known element for another would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution would have yielded predictable results. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 4, Shiber discloses the invention substantially as claimed as shown above, but fails to disclose the motorized drive system comprises a gearbox.  Kiester teaches a rotating and/or oscillating surgical device (para [0017]) comprising a gearbox (para [0017]; [0022]-[0026]; [0040]-[0048]; Figs. 4-5C and 7-8C). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the drive system of Shiber with the drive system having the gearbox, as taught by Kiester, since they are known equivalents for performing the same function of rotating and/or oscillating the intraluminal member during surgical treatment.  The substitution of one known element for another would .

Claims 36, 37, 44, and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6,482,215), Chechelski (US 2007/0239140), Krause (US 2008/0262476), and Palermo (US 2010/0125276), as applied to claims 33 and 42 above, further in view of Kiester (US 2004/0147934).  	
	Regarding claims 36 and 44, Shiber discloses the invention substantially as claimed as shown above, but fails to disclose the motorized drive system comprises a kinematic chain.  Kiester teaches a rotating and/or oscillating surgical device (para [0021]) comprising a kinematic chain (para [0017], [0021]-[0027] and [0040]-[0048]; Figs. 6A-6D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the drive system of Shiber with the drive system having the kinematic chain, as taught by Kiester, since they are known equivalents for performing the same function of rotating and/or oscillating the intraluminal member during surgical treatment. The substitution of one known element for another would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution would have yielded predictable results. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claims 37 and 45, Shiber discloses the invention substantially as claimed as shown above, but fails to disclose the motorized drive system comprises a gearbox.  Kiester teaches a rotating and/or oscillating surgical device (para [0017]) comprising a gearbox (para [0017]; [0022]-[0026]; [0040]-[0048]; Figs. 4-5C and 7-8C). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the drive system of Shiber with the drive system having the gearbox, as taught by Kiester, since they are known equivalents for performing the same function of rotating and/or oscillating the intraluminal member during surgical treatment.  The substitution of one known element for another would 

Claims 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Shiber (US 6,482,215), Chechelski (US 2007/0239140), Guthrie (US 5,910,956) Krause (US 2008/0262476), and Palermo (US 2010/0125276), as applied to claim 1 above, further in view of Tal (US 2009/0270889, hereinafter “Tal”).  
	Regarding claim 11, Shiber discloses the invention substantially as claimed, as shown above.  However, Shiber fails to disclose the sheath (12) comprises external markings as claimed.  Tal discloses a similar vascular treatment apparatus comprising a sheath (32) and wire (33) with a vein wall disruptor (para [0023, 0014]) and teaches “The sheath 32 may also include external markings at regular intervals which may guide the user to monitor the insertion or removal speed of the device 10” (para [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Shiber such that the sheath comprised external markings configured to provide feedback of insertion or removal speed of the sheath, as taught by Tal, for the purpose of giving the user more control over the delivery and use of the device. 
	Regarding claim 12, Shiber discloses the invention substantially as claimed as shown above, including a fluid channel for introducing fluids from a proximal port (15) to a distal end of the device (Fig 1; col 2, ll 44-46).  However, Shiber fails to disclose introducing a source of sclerosant through the fluid channel.  Tal discloses a similar vascular treatment apparatus comprising an elongated intraluminal member shaped and dimensioned for passage through blood vessels of a subject, wherein the intraluminal member is rotated and oscillated within the vessel for ablating blood vessels and for treating thrombosis (abstract; para [0014-0015]). Tal teaches the device comprises a source of sclerosant and fluid channel for delivering the sclerosant to the distal end of the intraluminal member (para [0025, 0028]).  Tal discloses “In 

Claims 40, 41, 48, and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Shiber (US 6,482,215), Chechelski (US 2007/0239140), Krause (US 2008/0262476), and Palermo (US 2010/0125276), as applied to claims 33 and 42 above, further in view of Tal (US 2009/0270889, hereinafter “Tal”).  
	Regarding claims 40 and 48, Shiber discloses the invention substantially as claimed, as shown above.  However, Shiber fails to disclose the sheath (12) comprises external markings as claimed.  Tal discloses a similar vascular treatment apparatus comprising a sheath (32) and wire (33) with a vein wall disruptor (para [0023, 0014]) and teaches “The sheath 32 may also include external markings at regular intervals which may guide the user to monitor the insertion or removal speed of the device 10” (para [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Shiber such that the sheath comprised external markings configured to provide feedback of insertion or removal speed of the sheath, as taught by Tal, for the purpose of giving the user more control over the delivery and use of the device. 
	Regarding claims 41 and 49, Shiber discloses the invention substantially as claimed as shown above, including a fluid channel for introducing fluids from a proximal port (15) to a distal end of the device (Fig 1; col 2, ll 44-46).  However, Shiber fails to disclose introducing a source of sclerosant through the fluid channel.  Tal discloses a similar vascular treatment apparatus comprising an elongated intraluminal member shaped and dimensioned for passage through .  

Response to Arguments
Applicant’s arguments, see amendment, filed January 28, 2022, with respect to the rejection(s) of the claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6,482,215) in view of Chechelski (US 2007/0239140), Krause (US 2008/0262476), and Palermo (US 2010/0125276) or as being unpatentable over Shiber (US 6,482,215) in view of Chechelski (US 2007/0239140), Krause (US 2008/0262476), Guthrie et al. (US 5,910,956), and Palermo (US 2010/0125276), have been fully considered but they are not persuasive.
Applicant argues the prior art fails to disclose “wherein the motor control and driver circuit is configured to speed up a rotation speed of the motorized drive system, slow down the rotation speed of the motorized drive system, and reverse the direction of the motorized drive system such that when the load sensor detects a load on the motorized drive system that meets or exceeds a load threshold the motor control and driver circuit speeds up the rotation speed of the motorized drive system, slows down the rotation speed of the motorized drive system, or reverses the direction of rotation of the motorized drive system”.   Applicant argues “Palermo 
Palermo teaches increased load on the motor reduces the rotational speed (para [0014]) and when the direction of rotation is reversed, the instantaneous rotational speed will be zero, with maximum rotational speed achieved about 0.001 – 1 seconds after the direction has been reversed (para [0015]).  Furthermore, Krause teaches “The user-selectable oscillation profiles include a velocity controlled mode in which motor speed of a surgical instrument is ramped from zero to a target speed, then back to zero, in a period of time, at which time the direction is reversed, and a position controlled mode in which the motor speed accelerates and decelerates to cause a number of revolutions of the surgical instrument, at which position the direction is reversed.” (para [0008]).  Thus, when reversing the direction of the motor, it is obvious the rotation speed is first decreased before changing the rotation direction and then increased after changing the rotation direction.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination such that the motor control and driver circuit was configured to speed up a rotation speed of the motorized drive system and slow down the rotation speed of the motorized drive system when reversing the direction of the rotation of the motorized drive system such that when the load sensor detects a load on the motor that meets or exceeds a load threshold the motor control and driver circuit slows down the rotation speed of the motorized drive system to be able to reverse direction and subsequently speed up the rotation speed of the motorized drive system from zero to achieve the desired rotational speed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heitzmann et al. (US 2004/0087988) discloses a rotational cutting device wherein the motor may be reversed to dislodge material which may be jammed in the cutter tip (para may make automatic adjustments to the motor speed relative to the sensed load utilizing methods which would be readily apparent to one skilled in the art following a review of FIG. 11.” (para [0126]).
Chin et al. (US 2008/0208230) additionally teaches an automatic motor control to adjust the motor speed and/or reverse the direction of motor for controlling a rotatable cutting element (para [0038]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771